Exhibit 10.1

EXECUTION COPY

 

 

 

 

LOGO [g604513g79w78.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 26, 2013

among

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC.

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

HSBC BANK USA, NATIONAL ASSOCIATION, RBS CITIZENS, N.A., BANK OF AMERICA, N.A.

and TD BANK, N.A.

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     26   

SECTION 1.03. Terms Generally

     26   

SECTION 1.04. Accounting Terms; GAAP

     26   

SECTION 1.05. Status of Obligations

     27   

SECTION 1.06. Amendment and Restatement of the Existing Credit Agreement

     27   

ARTICLE II The Credits

     27   

SECTION 2.01. Commitments

     27   

SECTION 2.02. Loans and Borrowings

     28   

SECTION 2.03. Requests for Revolving Borrowings

     28   

SECTION 2.04. Intentionally Omitted

     29   

SECTION 2.05. Swingline Loans

     29   

SECTION 2.06. Letters of Credit

     30   

SECTION 2.07. Funding of Borrowings

     33   

SECTION 2.08. Interest Elections

     34   

SECTION 2.09. Termination and Reduction of Commitments

     35   

SECTION 2.10. Repayment of Loans; Evidence of Debt

     36   

SECTION 2.11. Prepayment of Loans

     36   

SECTION 2.12. Fees

     37   

SECTION 2.13. Interest

     38   

SECTION 2.14. Alternate Rate of Interest

     38   

SECTION 2.15. Increased Costs

     39   

SECTION 2.16. Break Funding Payments

     40   

SECTION 2.17. Taxes

     40   

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

     43   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     45   

SECTION 2.20. Expansion Option

     45   

SECTION 2.21. Defaulting Lenders

     47   

ARTICLE III Representations and Warranties

     48   

SECTION 3.01. Organization; Powers; Subsidiaries

     48   

SECTION 3.02. Authorization; Enforceability

     49   

SECTION 3.03. Governmental Approvals; No Conflicts

     49   

SECTION 3.04. Financial Condition; No Material Adverse Change

     49   

SECTION 3.05. Properties

     49   

SECTION 3.06. Litigation, Environmental and Labor Matters

     50   

SECTION 3.07. Compliance with Laws and Agreements

     50   

SECTION 3.08. Investment Company Status

     50   

SECTION 3.09. Taxes

     50   

SECTION 3.10. ERISA

     50   

SECTION 3.11. Disclosure

     50   

SECTION 3.12. Federal Reserve Regulations

     51   

SECTION 3.13. Liens

     51   

SECTION 3.14. No Default

     51   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

SECTION 3.15. No Burdensome Restrictions

     51   

SECTION 3.16. Solvency

     51   

SECTION 3.17. Insurance

     51   

SECTION 3.18. Security Interest in Collateral

     51   

SECTION 3.19. Sanctions Laws and Regulations

     52   

ARTICLE IV Conditions

     52   

SECTION 4.01. Effective Date

     52   

SECTION 4.02. Each Credit Event

     53   

ARTICLE V Affirmative Covenants

     55   

SECTION 5.01. Financial Statements and Other Information

     53   

SECTION 5.02. Notices of Material Events

     55   

SECTION 5.03. Existence; Conduct of Business

     55   

SECTION 5.04. Payment of Obligations

     55   

SECTION 5.05. Maintenance of Properties; Insurance

     55   

SECTION 5.06. Books and Records; Inspection Rights

     56   

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

     56   

SECTION 5.08. Use of Proceeds

     56   

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

     57   

ARTICLE VI Negative Covenants

     58   

SECTION 6.01. Indebtedness

     58   

SECTION 6.02. Liens

     60   

SECTION 6.03. Fundamental Changes and Asset Sales

     60   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     62   

SECTION 6.05. Swap Agreements

     63   

SECTION 6.06. Transactions with Affiliates

     63   

SECTION 6.07. Restricted Payments

     64   

SECTION 6.08. Restrictive Agreements

     64   

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

     64   

SECTION 6.10. Sale and Leaseback Transactions

     65   

SECTION 6.11. Sanctions Laws and Regulations

     65   

SECTION 6.12. Financial Covenants

     66   

ARTICLE VII Events of Default

     66   

ARTICLE VIII The Administrative Agent

     69   

ARTICLE IX Miscellaneous

     73   

SECTION 9.01. Notices

     73   

SECTION 9.02. Waivers; Amendments

     74   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     76   

SECTION 9.04. Successors and Assigns

     77   

SECTION 9.05. Survival

     80   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     81   

SECTION 9.07. Severability

     81   

SECTION 9.08. Right of Setoff

     81   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     81   

SECTION 9.10. WAIVER OF JURY TRIAL

     82   

SECTION 9.11. Headings

     82   

SECTION 9.12. Confidentiality

     82   

SECTION 9.13. USA PATRIOT Act

     83   

SECTION 9.14. Appointment for Perfection

     83   

SECTION 9.15. Releases of Subsidiary Guarantors

     83   

SECTION 9.16. Interest Rate Limitation

     84   

SECTION 9.17. No Advisory or Fiduciary Responsibility

     84   

SECTION 9.18. Payments Set Aside

     84   

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 2.06 – Existing Letters of Credit

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Note

Exhibit C – Form of Increasing Lender Supplement

Exhibit D – Form of Augmenting Lender Supplement

Exhibit E-1 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)

Exhibit E-2 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)

Exhibit E-3 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit E-4 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

Exhibit F-1 – Form of Borrowing Request

Exhibit F-2 – Form of Interest Election Request

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
September 26, 2013 among M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC., the
LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and HSBC BANK USA, NATIONAL ASSOCIATION, RBS CITIZENS,
N.A., BANK OF AMERICA, N.A. and TD BANK, N.A., as Co-Documentation Agents.

WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of September 30, 2011 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”).

WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) extend the maturity date in respect of the
existing revolving credit facility under the Existing Credit Agreement;
(iii) re-evidence the “Obligations” under, and as defined in, the Existing
Credit Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iv) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrower.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof.

WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Borrowing, including any
Eurodollar Borrowing for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly, Controls or is Controlled by or is under common Control
with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$300,000,000.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and the Subsidiaries concerning or
relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or any ABR Revolving Loan or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as
the case may be, based upon the Leverage Ratio applicable on such date:

 

2



--------------------------------------------------------------------------------

     Leverage Ratio:    Eurodollar
Spread     ABR
Spread     Commitment
Fee Rate  

Category 1:

   < 1.00 to 1.00      2.00 %      1.00 %      0.30 % 

Category 2:

   > 1.00 to 1.00 but
< 2.00 to 1.00      2.25 %      1.25 %      0.35 % 

Category 3:

   > 2.00 to 1.00      2.50 %      1.50 %      0.375 % 

For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 3 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first full fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that Category 2 or 3 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

3



--------------------------------------------------------------------------------

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means M/A-COM Technology Solutions Holdings, Inc., a Delaware
corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit F-1.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP, provided that obligations for payment of rent under operating leases
if and to the extent such leases are or would be

 

4



--------------------------------------------------------------------------------

classified as operating leases under Financial Accounting Standards Board
Accounting Standards Codification 840 as in effect as of the date of this
Agreement but are required to be reclassified as capital leases as a result of
amendments to Financial Accounting Standards Board Accounting Standards
Codification 840 made in accordance with those accounting standards proposed in
the Proposed Accounting Standards Update exposure draft issued on August 17,
2010 shall not constitute Capital Lease Obligations hereunder.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agent” means each of HSBC Bank USA, National Association, RBS
Citizens, N.A., Bank of America, N.A. and TD Bank, N.A. in its capacity as
co-documentation agent for the credit facility evidenced by this Agreement.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Borrower or any of its Subsidiaries and delivered to
the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP and reflected as a use of cash on
the consolidated statement of cash flows of the Borrower; provided, however,
that the term “Consolidated Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (i) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
substituted, restored or repaired or (ii) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced,
(b) the purchase price of equipment that is purchased simultaneously with the
trade in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time, (c) expenditures that are
accounted for as capital expenditures by the Borrower or any of its Subsidiaries
and that actually are paid for by a Person other than the Borrower or any of its
Subsidiaries and for which the Borrower has not or any of its Subsidiaries has
not provided or is not required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period), (d) the book value of any asset owned by the
Borrower or any of its Subsidiaries prior to or during such period to the extent
that such book value is included as a capital expenditure during such period as
a result of such Person reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period, (e) any capitalized Consolidated Interest Expense reflected as additions
to property, plan or equipment in the consolidated balance sheet of the Borrower
and its Subsidiaries, (f) expenditures with the proceeds of contributions to the
capital stock of such entity, (g) purchases of property, plant or equipment to
the extent financed by asset sales permitted hereunder or (h) any non-cash
compensation or other non-cash costs reflected as additions to property, plant
or equipment in the consolidated balance sheet of the Borrower and its
Subsidiaries.

“Consolidated EBITDA” means, for any period, Consolidated Net Income plus,
without duplication and to the extent deducted from revenues in determining
Consolidated Net Income, (i) Consolidated Interest Expense, (ii) expense for
income taxes, (iii) depreciation, (iv) amortization, (v) extraordinary, unusual
or non-recurring non-cash expenses or losses incurred other than in the ordinary
course of business, (vi) extraordinary, unusual or non-recurring cash expenses
or losses incurred other than in the ordinary course of business in an aggregate
amount not to exceed fifteen percent (15%) of Consolidated EBITDA for such
period (calculated without giving effect to this clause (vi)), provided,

 

6



--------------------------------------------------------------------------------

that such fifteen percent (15%) limitation shall not apply with respect to any
such cash expenses incurred in connection with any restructuring by a Person
that becomes a Subsidiary to the extent incurred prior to the date that such
Person becomes a Subsidiary, (vii) non-cash expenses related to compensation,
including stock based compensation and other compensation, (viii) expenses
relating to secondary offerings of Equity Interests of the Borrower and debt or
other equity financings of the Borrower, (ix) cash expenses paid to consummate
or attempt to consummate (whether or not actually closed) any merger or
acquisition (including break-up fees not to exceed $20,000,000 in aggregate
during the term of this Agreement), (x) specifically identifiable and factually
supportable cash expenses or charges, related to dispositions or restructurings
in connection with any merger or acquisition, incurred within six (6) months of
the date of such merger or acquisition, (xi) all fees, expenses and settlement
costs and payments incurred or made in connection with the settlement of claims
by and between the Borrower and the Subsidiaries, on the one hand, and GigOptix,
Inc., on the other hand, not to exceed $7,250,000 in the aggregate, (xii) all
fees and expenses payable by the Borrower or any of its Subsidiaries in
connection with the consummation of the transaction contemplated by the Loan
Documents (including any required hedging arrangements) or the satisfaction of
any indebtedness being repaid from the proceeds hereof on the Effective Date,
(xiii) any other non-cash charges, (xiv) Earn Out Obligations and any stock
warrant and stock related liabilities recorded in accordance with GAAP during
the applicable period, (xv) amounts received by the Borrower and its
Subsidiaries during such period constituting proceeds of business interruption
insurance, (xvi) write downs of assets, including impairment of goodwill and
other intangible assets, and (xvii) losses on dispositions of capital assets
minus, to the extent included in Consolidated Net Income, (1) interest income,
(2) consolidated income tax benefit or credit position during the applicable
period, (3) any cash payments made during such period in respect of items
described in clauses (v) or (vii) above subsequent to the fiscal quarter in
which the relevant non-cash expenses or losses were incurred and
(4) extraordinary, unusual or non-recurring income or gains realized other than
in the ordinary course of business, including changes referred to in item
(xiii) above that result in income or gains, all calculated for the Borrower and
its Subsidiaries in accordance with GAAP on a consolidated basis. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each such period, a “Reference Period”), (i) if at any time
during such Reference Period the Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $5,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Borrower or any of its Subsidiaries in excess of $5,000,000.

“Consolidated Fixed Charges” means, with reference to any period, without
duplication, the sum of (i) Consolidated Interest Expense paid in cash, plus
(ii) scheduled principal payments on Indebtedness, plus (iii) Restricted
Payments (excluding (a) Restricted Payments made by any Subsidiary to the
Borrower or any other Subsidiary or by the Borrower to any Subsidiary, (b) all
Earn Out Obligations and all cash payments to sellers in connection with
acquisitions completed before the Effective Date or permitted hereunder and
(c) the Restricted Payments described in Section 6.07(f)), all calculated for
the Borrower and its Subsidiaries on a consolidated basis for such period.

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP, and
excluding any amortization of financing related fees in accordance with GAAP) of
the Borrower and its Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP). In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a wholly-owned Subsidiary of the Borrower (or any Subsidiary of the
Borrower that is wholly-owned but for directors’ qualifying shares as required
by law in the jurisdiction of organization of such Subsidiary), but any such
income so excluded may be included in such period or any later period to the
extent of any cash dividends or distributions actually paid in the relevant
period to the Borrower or any wholly-owned Subsidiary of the Borrower. In all
cases, Consolidated Net Income excludes dividends and accretion related to
preferred stock, noncontrolling interests and any other adjustments applicable
in the determination of net income (loss) available or attributable to common
stockholders in the computation of earnings (loss) per share.

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Total Assets minus the Intangible Assets of the Borrower and its
Subsidiaries on such date.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness (excluding Indebtedness described
in clause (i) of the definition of Indebtedness) of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP and (b) Indebtedness of another Person guaranteed by the Borrower or
any of its Subsidiaries, but excluding, in each case, Earn Out Obligations, to
the extent constituting Indebtedness.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

8



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Designated Persons” means any Person listed on a Sanctions List.

“Disclosure Letter” means the disclosure letter, dated as of the date hereof, as
amended or supplemented from time to time by the Borrower with the written
consent of the Administrative Agent (or as supplemented by the Borrower pursuant
to the terms of this Agreement), delivered by Borrower to Administrative Agent
for the benefit of the Lenders.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Earn Out Obligations” means and includes any cash earn out obligations,
performance payments or similar obligations of the Borrower or any of its
Subsidiaries to any sellers arising out of or in connection with any acquisition
permitted hereunder, including any Permitted Acquisition and the Optomai Earn
Out, but excluding any working capital adjustments or payments for services or
licenses provided by such sellers.

 

9



--------------------------------------------------------------------------------

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to
environmental health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, Section 414(m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412(a) of the Code or
Section 302(a)(2) of ERISA), whether or not waived, with respect to any Plan;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan

 

10



--------------------------------------------------------------------------------

administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan to which the Borrower of any of its ERISA Affiliates
contributes is insolvent or in reorganization, within the meaning of Title IV of
ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) income or franchise Taxes imposed on (or measured by) net income (i) by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes;

(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located;

(c) in the case of a Non U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes resulting from any law in effect on the date such Non U.S. Lender becomes
a party to this Agreement (or designates a new lending office) or is
attributable to such Non U.S. Lender’s failure to comply with Section 2.17(f),
except to the extent that such Non U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Taxes pursuant to Section 2.17(a); and

(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

11



--------------------------------------------------------------------------------

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Letters of Credit” is defined in Section 2.06(a).

“Existing Loans” is defined in Section 2.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Fixed Charge Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or

 

12



--------------------------------------------------------------------------------

any other financial statement condition or liquidity of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

13



--------------------------------------------------------------------------------

“Intangible Assets” means the aggregate amount, for the Borrower and its
Subsidiaries on a consolidated basis, of all assets classified as intangible
assets under GAAP, including, without limitation, customer lists, acquired
technology, goodwill, computer software, trademarks, patents, copyrights,
organization expenses, franchises, licenses, trade names, brand names, mailing
lists, catalogs, unamortized debt discount and capitalized research and
development costs.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit F-2.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

14



--------------------------------------------------------------------------------

“Lead Arranger” means J.P. Morgan Securities LLC in its capacity as sole
bookrunner and sole lead arranger for the credit facility evidenced by this
Agreement.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by the British
Bankers Association (or any other Person that takes over the administration of
such rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, at any time the same is to be determined, the sum of (i) the
amount of unencumbered cash anywhere in the world and Permitted Investments
maintained by the Borrower at such time plus (ii) the aggregate Available
Revolving Commitments at such time.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, and all other agreements,
instruments, documents and certificates identified in

 

15



--------------------------------------------------------------------------------

Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Acquisition” is defined in the definition of Consolidated EBITDA.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its payment
obligations under this Agreement or (c) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Disposition” is defined in the definition of Consolidated EBITDA.

“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01, contributed greater than five percent
(5%) of Consolidated EBITDA for such period or (ii) which contributed greater
than five percent (5%) of Consolidated Total Assets as of such date; provided
that, if at any time the aggregate amount of Consolidated EBITDA or Consolidated
Total Assets attributable to all Domestic Subsidiaries that are not Material
Domestic Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA for any
such period or ten percent (10%) of Consolidated Total Assets as of the end of
any such fiscal quarter, the Borrower (or, in the event the Borrower has failed
to do so within ten (10) days, the Administrative Agent) shall designate
sufficient Domestic Subsidiaries as “Material Domestic Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Domestic Subsidiaries.

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01, contributed greater than five percent (5%) of
Consolidated EBITDA for such period or (ii) which contributed greater than five
percent (5%) of Consolidated Total Assets as of such date.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

16



--------------------------------------------------------------------------------

“Maturity Date” means September 26, 2018.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are reasonably
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all reasonable and
documented expenses, reimbursements, indemnities and other obligations and
indebtedness (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), obligations and liabilities of
any of the Borrower and its Subsidiaries to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Optomai Earn Out” means earn out payments made pursuant to that certain
Agreement and Plan of Merger, dated as of April 7, 2011, as amended, by and
among the Borrower, Optomai, Inc., Optomai Merger Sub, Inc. and the other
parties thereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

 

17



--------------------------------------------------------------------------------

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any Subsidiary of (i) all or
substantially all the assets of or (ii) all or substantially all the Equity
Interests in, a Person or division or line of business of a Person, if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would immediately result therefrom, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Borrower and the Subsidiaries or business reasonably related
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.09 shall have been taken, (d) the
Borrower and the Subsidiaries are in compliance, on a Pro Forma Basis
immediately after giving effect to such acquisition, with the covenants
contained in Section 6.12 recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements have been
delivered as required to be delivered hereunder, as if such acquisition (and any
related incurrence or repayment of Indebtedness, with any new Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) had occurred on the first day of each relevant period for testing such
compliance and, if the aggregate consideration paid in respect of such
acquisition exceeds $10,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with the financial statements and supporting information
to determine covenant compliance with respect to such acquisition, (e) in the
case of an acquisition or merger involving the Borrower, the Borrower is the
surviving entity of such merger and/or consolidation and (f) the aggregate
consideration paid in respect of such acquisition, when taken together with the
aggregate consideration paid in respect of all other acquisitions, does not
exceed $10,000,000 during any fiscal year of the Borrower; provided that such
Dollar limitation shall not be applicable if at the time of the consummation of
such acquisition and immediately after giving effect (on a Pro Forma Basis)
thereto, the Leverage Ratio is equal to or less than 2.50 to 1.00 (provided that
the Borrower may, only once during the term of this Agreement, elect to increase
the foregoing maximum Leverage Ratio permitted by the foregoing proviso in
accordance with Section 6.12(a)).

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

 

18



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

(g) any interest or title of a lessor under any operating lease;

(h) normal and customary rights of setoff upon deposits of cash in favor of
banks and other depository institutions and Liens of a collecting bank arising
under the Uniform Commercial Code on checks in the course of collection;

(i) Liens pursuant to leases and subleases of real property which do not
interfere with the ordinary course of business and which are made on customary
and usual terms applicable to similar properties;

(j) Liens securing reimbursement obligations under commercial letters of credit,
but only in or upon the goods the purchase of which were financed by such
letters of credit;

(k) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(l) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(m) any interest or title of a lessor or sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement; and

(n) Liens granted on cash or cash equivalents in favor of any seller (other than
the Borrower or any of its Affiliates) of any contemplated Permitted Acquisition
to secure the Borrower’s or any Subsidiary’s obligations under the auction,
bidding or negotiation process for such Permitted Acquisition; provided that
(i) neither the aggregate amount of the obligations so secured nor the fair
market value of the assets, as of the date on which such Liens are granted,
subject to such Liens (as determined in good faith in the reasonable judgment of
the Borrower) exceeds $100,000, and (ii) such Liens are released promptly (and
in any event within 5 days) following the conclusion or termination of such
auction, bidding or negotiating process.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

19



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Permitted Qualifying Indebtedness” means unsecured Indebtedness of the Borrower
(including unsecured Subordinated Indebtedness to the extent subordinated to the
Secured Obligations on terms reasonably acceptable to the Administrative Agent),
to the extent not otherwise permitted under Section 6.01, and any Indebtedness
of the Borrower constituting refinancings, renewals or replacements of any such
Indebtedness; provided that (i) both immediately prior to and after giving
effect (including giving effect on a Pro Forma Basis) thereto, no Default or
Event of Default shall exist or would result therefrom, (ii) such Indebtedness
matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the date that is 181 days after the
Maturity Date (it being understood that any provision requiring an offer to
purchase such Indebtedness as a result of change of control or asset sale or
other fundamental change shall not violate the foregoing restriction),
(iii) such Indebtedness is not guaranteed by any Subsidiary of the Borrower
other than the Subsidiary Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Secured Obligations on
terms not less favorable to the Lenders than the subordination terms of such
Subordinated Indebtedness), (iv) the covenants (other than financial covenants)
applicable to such Indebtedness are not more onerous or more restrictive in any
material respect (taken as a whole) than the applicable covenants set forth in
this Agreement and (v) the financial covenants applicable to such Indebtedness
are not different in type from, or more onerous or more restrictive than, the
financial covenants set forth in this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

20



--------------------------------------------------------------------------------

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, ratio, calculation
or requirement herein recomputed as if all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the four fiscal quarter period most recently ended on or
prior to such date for which financial statements have been delivered pursuant
to Section 5.01: (i) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(A) in the case of a sale, transfer or other disposition of all or substantially
all capital stock in any Subsidiary or any division or product line of the
Borrower or any Subsidiary, shall be excluded, and (B) in the case of an
Investment described in the definition of the term “Specified Transaction”,
shall be included, (ii) any retirement of Indebtedness and (iii) any
Indebtedness incurred or assumed by the Borrower or any Subsidiary in connection
with such Specified Transaction, and assuming all Indebtedness so incurred or
assumed to be outstanding shall be deemed to have borne interest (a) in the case
of fixed rate Indebtedness, at the rate applicable thereto or (b) in the case of
floating rate Indebtedness, at the rates which were or would have been
applicable thereto during the period when such Indebtedness was or was deemed to
be outstanding; provided that, Consolidated EBITDA may be further adjusted
without duplication of any adjustments to Consolidated EBITDA set forth in the
definition of Consolidated EBITDA by, without duplication, (x) any credit
received for acquisition-related costs and savings to the extent expressly
permitted pursuant to Article 11 of Regulation S-X under the Securities Act of
1933, as amended, (y) actions taken by the Borrower or any of its Subsidiaries
(including any Person that becomes a Subsidiary in connection with a merger or
acquisition permitted hereunder) prior to or during such period for the purposes
of realizing reasonably identifiable and factually supportable cost savings that
are attributable to, and expected to be realized within 12 months of, the
applicable event, in each case under this clause (y) calculated by the Borrower
and approved by the Administrative Agent and/or (z) other extraordinary
expenses, increased costs, identifiable and verifiable expense reductions,
excess management compensation and other adjustments, if any, incurred by the
Borrower or any of its Subsidiaries (including any Person that becomes a
Subsidiary in connection with a merger or acquisition permitted hereunder) prior
to or during such period that are attributable to, and expected to be realized
within 12 months of, the applicable event, in each case under this clause
(z) calculated by the Borrower.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

21



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.

“Sanctions” means:

(a) economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (i) the U.S. government and administered by OFAC,
(ii) the United Nations Security Council, (iii) the European Union or (iv) Her
Majesty’s Treasury of the United Kingdom; and

(b) economic or financial sanctions imposed, administered or enforced from time
to time by the U.S. State Department, the U.S. Department of Commerce or the
U.S. Department of the Treasury.

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by the European Union, any other EU Member State or
any other U.S. government entity, in each case as the same may be amended,
supplemented or substituted from time to time.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

22



--------------------------------------------------------------------------------

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated or otherwise modified from time to time.

“Solvent” means, in reference to any Person, (i) the fair value of the assets of
such Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Specified Transaction” means, with respect to any period, any acquisition
permitted hereunder, including any Permitted Acquisition, investment,
disposition of assets, or incurrence or repayment of Indebtedness consummated by
the Borrower or any of its Subsidiaries during such period (or the effects of
which have occurred or are implemented during such period) or other event that
by the terms of this Agreement requires “pro forma compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis”.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

23



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents, excluding, for the avoidance of doubt the Optomai Earn
Out.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 to the Disclosure Letter.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, as amended, restated, supplemented or otherwise
modified from time to time.

“Summit Investors” means, collectively, Summit Partners Private Equity Fund
VII-A, L.P., Summit Partners Private Equity Fund VII-B, L.P., Summit Investors
I, LLC, Summit Investors I (UK), L.P., Mainsail Partners II, L.P. and any of
their respective Affiliates.

“Summit Sale Documents” means, collectively and as amended from time to time,
(a) the Summit Stock Purchase Agreement, (b) the M/A-COM Technology Solutions
Holdings, Inc. Class B Preferred Rights Agreement dated as of December 21, 2010
by and among Holdings and the Summit Investors, (c) the Amended and Restated
Investor Rights Agreement dated as of December 21, 2010 by and among Holdings
and the Persons party thereto that are designated as “Investors” therein,
(d) the Fourth Amended and Restated Certificate of Incorporation of M/A-COM
Technology Solutions Holdings, Inc. dated as of March 20, 2012, (e) the Second
Amended and Restated Bylaws of Holdings adopted effective as of March 20, 2012,
(f) each Management Rights Agreement (as defined in the Summit Stock Purchase
Agreement), and (g) each Indemnification Agreement (as defined in the Summit
Stock Purchase Agreement).

“Summit Stock Purchase Agreement” means the Stock Purchase and Recapitalization
Agreement dated as of December 21, 2010 by and among Holdings and the Summit
Investors.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

24



--------------------------------------------------------------------------------

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

25



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. No delay by the
Borrower or the Required Lenders in requiring such an amendment shall limit
their right to require such an amendment at any time after such a change in
accounting principles. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

26



--------------------------------------------------------------------------------

SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.06. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All Loans made and
Obligations incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and Obligations under (and, as of
the Effective Date, shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Credit Agreement” and the
“Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, (b) the Existing Letters of Credit which
remain outstanding on the Effective Date shall continue as Letters of Credit
under (and, as of the Effective Date, shall be governed by the terms of) this
Agreement, (c) all obligations constituting “Obligations” with any Lender or any
Affiliate of any Lender which are outstanding on the Effective Date shall
continue as Obligations under this Agreement and the other Loan Documents,
(d) the Administrative Agent shall make such reallocations, sales, assignments
or other relevant actions in respect of each Lender’s credit exposure under the
Existing Credit Agreement as are necessary in order that each such Lender’s
Revolving Credit Exposure and outstanding Revolving Loans hereunder reflect such
Lender’s Applicable Percentage of the outstanding aggregate Revolving Exposures
on the Effective Date and (e) the Borrower hereby agrees to compensate each
Lender for any and all losses, costs and expenses incurred by such Lender in
connection with the sale and assignment of any Eurodollar Loans (including the
“Eurodollar Loans” under the Existing Credit Agreement) and such reallocation
described above, in each case on the terms and in the manner set forth in
Section 2.16 hereof.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Prior to the Effective Date, certain loans were
previously made to the Borrower under the Existing Credit Agreement which remain
outstanding as of the date of this Agreement (such outstanding loans, if any,
being hereinafter referred to as the “Existing Loans”). Subject to the terms and
conditions set forth in this Agreement, the Borrower and each of the Lenders
agree that on the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Section 4.01 and the reallocation and other
transactions described in Section 1.06, the Existing

 

27



--------------------------------------------------------------------------------

Loans shall, as of the Effective Date, be reevidenced as Loans under this
Agreement and the terms of the Existing Loans shall be restated in their
entirety and shall be evidenced by this Agreement. Subject to the terms and
conditions set forth herein, each Lender (severally and not jointly) agrees to
make Revolving Loans to the Borrower in Dollars from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the sum of the total Revolving Credit Exposures exceeding the Aggregate
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement or the obligation of such Lender to make such
Loan.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $2,500,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $2,500,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $1,000,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

28



--------------------------------------------------------------------------------

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Intentionally Omitted.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $10,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the Aggregate
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the

 

29



--------------------------------------------------------------------------------

Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Dollars as the applicant thereof for the support of its or
its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. Notwithstanding the foregoing, the letters of
credit identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be
deemed to be “Letters of Credit” issued on the Effective Date for all purposes
of the Loan Documents. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit

 

30



--------------------------------------------------------------------------------

application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
amount of the LC Exposure shall not exceed $25,000,000 and (ii) the sum of the
total Revolving Credit Exposures shall not exceed the Aggregate Commitment.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall

 

31



--------------------------------------------------------------------------------

distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at

 

32



--------------------------------------------------------------------------------

the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse (including by financing such reimbursement through
an ABR Revolving Loan or Swingline Loan) such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
amount of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other Secured Obligations. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by

 

33



--------------------------------------------------------------------------------

it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City or Chicago and designated by the Borrower
in the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

34



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments without premium or penalty but subject to break funding payments
pursuant to Section 2.16; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $500,000 and not less than
$2,500,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the sum of the Revolving Credit Exposures would exceed the
Aggregate Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction (or such shorter period of time agreed to by the Administrative
Agent), specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

 

35



--------------------------------------------------------------------------------

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two (2) Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender such promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and
substantially in the form attached hereto as Exhibit B. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.11. Prepayment of Loans. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part without
premium or penalty, but subject to break funding payments pursuant to
Section 2.16, subject to prior notice in accordance with the provisions of this
Section 2.11. The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three (3) Business Days before the date of prepayment, (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, one (1) Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving

 

36



--------------------------------------------------------------------------------

Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16. If at any time the sum of the aggregate principal amount of all of
the Revolving Credit Exposures exceeds the Aggregate Commitment, the Borrower
shall immediately repay Borrowings or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
principal amount of all Revolving Credit Exposures to be less than or equal to
the Aggregate Commitment.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third (3rd) Business Day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

37



--------------------------------------------------------------------------------

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders in good faith
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto or converted to an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

38



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Lender, the Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Bank or such other Recipient hereunder,
whether of principal, interest or otherwise, then the Borrower will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more

 

39



--------------------------------------------------------------------------------

than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Loan Document (including amounts paid or payable under this
Section 2.17(d)) and any reasonable and documented expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes

 

40



--------------------------------------------------------------------------------

were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within ten
(10) days after the Recipient delivers to the Borrower a certificate stating the
amount of any Indemnified Taxes so paid or payable by such Recipient and
describing the basis for the indemnification claim. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Indemnified Taxes (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender, (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(e) shall be paid within ten (10) days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

 

41



--------------------------------------------------------------------------------

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit E (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

42



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Defined Terms. For purposes of Section 2.17, the term “Lender” includes the
Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) Any amounts received by the Administrative Agent (i) not constituting a
specific payment of principal, interest, fees or other sum payable under the
Loan Documents (which shall be applied as specified by the Borrower) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred three percent (103%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Borrower. Notwithstanding
the

 

43



--------------------------------------------------------------------------------

foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower, or
unless a Default is in existence, none of the Administrative Agent or any Lender
shall apply any payment which it receives to any Eurodollar Loan of a Class,
except (a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrower shall
pay the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03) when due and payable, and other sums due and payable under the
Loan Documents, may be paid from the proceeds of Borrowings made hereunder
whether made following a request by the Borrower pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of the Borrower maintained with the Administrative Agent. The Borrower
hereby irrevocably authorizes the Administrative Agent to make a Borrowing for
the purpose of paying each payment of principal, interest and fees as it becomes
due hereunder or any other amount due under the Loan Documents and agrees that
all such amounts charged shall constitute Loans (including Swingline Loans) and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03 or 2.05, as applicable.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders

 

44



--------------------------------------------------------------------------------

or the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender in any material respect. The
Borrower hereby agrees to pay all reasonable and documented costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its then-existing rights to payments pursuant to Sections
2.15 or 2.17) and obligations under the Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Borrower may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in a minimum amount of $5,000,000 so
long as, after giving effect thereto, the

 

45



--------------------------------------------------------------------------------

aggregate amount of such increases and all such Incremental Term Loans does not
exceed $125,000,000. The Borrower may arrange for any such increase or tranche
to be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
which agree to increase their existing Commitments, or to participate in such
Incremental Term Loans, or provide new Commitments, as the case may be; provided
that (i) each Augmenting Lender, shall be subject to the approval of the
Borrower and the Administrative Agent (such approval of the Administrative Agent
not to be unreasonably withheld, conditioned or delayed) and (ii) (x) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.20, but any Lender may in its sole discretion
decline to provide any increase in Commitments or Incremental Term Loan.
Increases and new Commitments and Incremental Term Loans created in accordance
with Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a Pro Forma Basis) with the covenants contained in
Section 6.12 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the organizational
power and authority of the Borrower to borrow hereunder after giving effect to
such increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. Commitments and Revolving Loans relating to increased
or additional Commitments shall be treated identically to existing Commitments
and Revolving Loans. The Incremental Term Loans (a) shall rank pari passu in
right of payment with the Revolving Loans, (b) shall not mature earlier than the
Maturity Date (but may have amortization prior to such date) and (c) shall be
treated substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Maturity Date may provide
for material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date and (ii) the
Incremental Term Loans may be priced differently than the Revolving Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan

 

46



--------------------------------------------------------------------------------

Amendment”) of this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Increasing Lender participating in such tranche,
each Augmenting Lender participating in such tranche, if any, and the
Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20. Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) so long as no Event of Default has occurred and is continuing, all or any
part of the Swingline Exposure and LC Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent that the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

47



--------------------------------------------------------------------------------

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder. The rights and remedies against a Defaulting Lender under this
Section 2.21 are in addition to other rights and remedies which the Borrower may
have against such Defaulting Lender and which the Administrative Agent or any
Lender may have against such Defaulting Lender.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 to the Disclosure Letter identifies each Subsidiary as
of the Effective Date, noting whether such Subsidiary is a Material Domestic
Subsidiary or a Material Foreign Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests

 

48



--------------------------------------------------------------------------------

owned by the Borrower and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 to the Disclosure Letter as owned by
the Borrower or another Subsidiary are owned, beneficially and of record, by the
Borrower or any Subsidiary free and clear of all Liens, other than Liens created
under the Loan Documents.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate in any material respect or result
in a default under any indenture, material agreement or other material
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
other than Liens created under the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for (i) the
fiscal year ended September 28, 2012 and (ii) the nine (9) month period ended
June 28, 2013, each reported on by Deloitte & Touche LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.

(b) Since June 28, 2013, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such failures to own or have license rights or infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) Except as
described in Schedule 3.06 to the Disclosure Letter, there are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened. The hours worked by
and payments made to employees of the Borrower and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law relating to such matters except such
violations that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. All material payments due from
the Borrower or any of its Subsidiaries, or for which any claim may be made
against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Borrower or such Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement under which the Borrower or any of its Subsidiaries is
bound.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to

 

50



--------------------------------------------------------------------------------

result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains when taken as a whole,
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. No Burdensome Restrictions. The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.

SECTION 3.16. Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Effective Date, the Borrower and its Subsidiaries, taken as a whole, are and
will be Solvent.

(b) The Borrower does not intend to, nor will it permit any of its Subsidiaries
to, and the Borrower does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

SECTION 3.17. Insurance. The Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
on all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are adequate and customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 3.18. Security Interest in Collateral. Assuming the filing of duly
completed Uniform Commercial Code financing statements in the appropriate filing
offices, and the filing of other instruments, the filing of which is required to
perfect a Lien under applicable law, the provisions of this Agreement and the
other Loan Documents create legal and valid perfected Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties. Such Liens constitute perfected and continuing Liens on the Collateral,
securing the Secured Obligations, enforceable against the applicable Loan Party
and all third parties, and having priority over all other Liens on the
Collateral except in the case of (a) Permitted Encumbrances, to the extent any
such Permitted Encumbrances would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law and (b) Liens perfected only
by possession (including possession of any certificate of title) to the extent
the Administrative Agent has not obtained or does not maintain possession of
such Collateral.

 

51



--------------------------------------------------------------------------------

SECTION 3.19. Sanctions Laws and Regulations.

(a) The Borrower and the Subsidiaries and their respective directors, officers,
employees, and agents have conducted their business in compliance with
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

(b) None of the Borrower or the Subsidiaries or their respective directors,
officers, employees, agents or representatives acting or benefiting in any
capacity in connection with this Agreement (i) is a Designated Person; (ii) is a
Person that is owned or controlled by a Designated Person; (iii) is located,
organized or resident in a Sanctioned Country; or (iv) has directly or
indirectly engaged in, or is now directly or indirectly engaged in, any dealings
or transactions (1) with any Designated Person, (2) in any Sanctioned Country,
or (3) otherwise in violation of Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Perkins Coie LLP, counsel for the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent, and covering such other
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and material third party approvals
necessary or, in the reasonable discretion of the Administrative Agent,
advisable in connection with the Transactions and the continuing operations of
the Borrower and its Subsidiaries have been obtained and are in full force and
effect.

 

52



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or, in the case of
any representation or warranty expressly qualified by materiality or Material
Adverse Effect, in all respects) on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent the same expressly relate to an earlier date in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or

 

53



--------------------------------------------------------------------------------

exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
(in reasonable detail) the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.12 and (iii) stating
whether any material change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such material change has occurred, specifying (in reasonable detail)
the effect of such change on the financial statements accompanying such
certificate;

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) within sixty (60) days after the commencement of each fiscal year of the
Borrower, a copy of the plan and forecast (including a projected consolidated
and consolidating balance sheet, income statement and funds flow statement) of
the Borrower for each quarter of the upcoming fiscal year;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

54



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to clauses (a), (b) and (f) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following
promptly after a Responsible Officer obtains actual knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect, the rights, qualifications, licenses, permits,
privileges, franchises, governmental authorizations and intellectual property
rights material to the conduct of its business; and, except where the failure to
do so would not result in a Material Adverse Effect, maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of the business of the Borrower and its Subsidiaries taken as a
whole in good working order and condition, ordinary wear and tear excepted, and
(b) maintain with financially sound and reputable carriers (i) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss

 

55



--------------------------------------------------------------------------------

in transit; theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; business interruption; and general liability) and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (ii) all insurance required pursuant to the Collateral Documents.
The Borrower will furnish to the Lenders, upon reasonable request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. The Borrower shall deliver to the Administrative Agent endorsements
(x) to all “All Risk” physical damage insurance policies on all of the Loan
Parties’ tangible personal property and assets insurance policies naming the
Administrative Agent as lender loss payee, and (y) to all general liability and
other liability policies naming the Administrative Agent an additional insured.
In the event the Borrower or any of its Subsidiaries at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Administrative Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. The Borrower will furnish to the Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or, during the occurrence of an Event of Default, any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested as long as such
inspections and discussions do not cause an undue disruption of the Borrower’s
business. The Borrower acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Borrower and its Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders subject to
Section 9.12.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
(i) finance the working capital needs and capital expenditures, and for general
corporate purposes, of the Borrower and its Subsidiaries in the ordinary course
of business, (ii) refinance existing indebtedness, (iii) finance Permitted
Acquisitions (including fees and expenses related to Permitted Acquisitions) and
(iv) finance the payment of fees and expenses incurred in connection with this
Agreement. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

 

56



--------------------------------------------------------------------------------

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Subsidiary or any Subsidiary qualifies independently as, or is
designated by the Borrower or the Administrative Agent as, a Subsidiary
Guarantor pursuant to the definition of “Material Domestic Subsidiary”, the
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and reasonably promptly thereafter shall cause each such Subsidiary
which also qualifies as a Material Domestic Subsidiary to deliver to the
Administrative Agent a joinder to the Subsidiary Guaranty and the Security
Agreement (in each case in the form contemplated thereby) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty and the Security Agreement to be accompanied by appropriate
corporate resolutions, other corporate documentation and legal opinions in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether real, personal, tangible, intangible, or mixed)
to be subject at all times to first priority, perfected Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents, subject in any case to Liens permitted by Section 6.02
(provided that, to the extent that the Administrative Agent determines in its
reasonable discretion, in consultation with the Borrower, that the cost or
burden of obtaining or perfecting a security interest in any such owned property
are excessive in relation to the value of the security to be afforded thereby,
such owned property shall not be required to be subject to a first priority,
perfected Lien in favor of the Administrative Agent). Without limiting the
generality of the foregoing, the Borrower (i) will cause the Applicable Pledge
Percentage of the issued and outstanding Equity Interests of each Pledge
Subsidiary directly owned by the Borrower or any other Loan Party to be subject
at all times to a first priority, perfected Lien in favor of the Administrative
Agent to secure the Secured Obligations in accordance with the terms and
conditions of the Collateral Documents or such other pledge and security
documents as the Administrative Agent shall reasonably request and (ii) will,
and will cause each Subsidiary Guarantor to, deliver Mortgages and Mortgage
Instruments with respect to real property owned by the Borrower or such
Guarantor to the extent, and within such time period as is, reasonably required
by the Administrative Agent. Notwithstanding the foregoing, (i) no such
Mortgages and Mortgage Instruments are required to be delivered hereunder until
the date that is sixty (60) days after the Effective Date or such later date as
the Administrative Agent may agree in the exercise of its reasonable discretion
with respect thereto and (ii) no such pledge agreement in respect of the Equity
Interests of a Foreign Subsidiary shall be required hereunder (A) until the date
that is sixty (60) days after the Effective Date or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto, and (B) to the extent the Administrative Agent or its counsel
determines that such pledge would not provide material credit support for the
benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements. Notwithstanding the foregoing, perfection of
Liens shall not be required with respect to owned property (whether real,
personal, tangible, intangible, or mixed) of Foreign Subsidiaries.

(c) Without limiting the foregoing, the Borrower will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower subject to the
limitations set forth in clauses (a) and (b) above.

 

57



--------------------------------------------------------------------------------

(d) If any assets (including any real property or improvements thereto or any
interest therein) are acquired by a Loan Party after the Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien under the Security Agreement upon acquisition thereof), the
Borrower will notify the Administrative Agent thereof, and, if requested by the
Administrative Agent, the Borrower will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take, and cause the other Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Borrower.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 to
the Disclosure Letter and extensions, renewals and replacements of any such
Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party shall be subject to the limitations
set forth in Section 6.04(d);

(d) Guarantees (i) by the Borrower of unsecured Indebtedness of any Subsidiary;
provided that the aggregate outstanding principal amount of Indebtedness
permitted by this clause (d)(i) shall not in the aggregate exceed $15,000,000 at
any time outstanding, and (ii) by any Loan Party of Indebtedness of any other
Loan Party, or by any Subsidiary that is not a Loan Party of Indebtedness of the
Borrower or any other Subsidiary;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such fixed or capital assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within ninety (90) days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $25,000,000 at any
time outstanding;

 

58



--------------------------------------------------------------------------------

(f) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;

(g) Indebtedness of the Borrower or any Subsidiary secured by a Lien on any
asset (not constituting Collateral) of the Borrower or any Subsidiary in an
aggregate principal amount not exceeding $30,000,000 at any time outstanding;
provided that the aggregate outstanding principal amount of Indebtedness of the
Borrower’s Subsidiaries permitted by this clause (g) shall not in the aggregate
exceed $15,000,000 at any time outstanding;

(h) Permitted Qualifying Indebtedness in an aggregate principal amount not to
exceed $100,000,000 at any time outstanding;

(i) obligations of the Borrower or any Subsidiary arising out of interest rate,
foreign currency, and commodity hedging agreements entered into with financial
institutions in connection with bona fide hedging activities in the ordinary
course of business and not for speculative purposes;

(j) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(k) Earn Out Obligations existing as of the Effective Date (to the extent such
obligations constitute Indebtedness), and Earn Out Obligations (to the extent
such obligations constitute Indebtedness) and Indebtedness to sellers incurred
after the Effective Date in connection with acquisitions permitted hereunder;

(l) indebtedness issued in the ordinary course of business solely to support any
Borrower’s or any Subsidiary’s insurance or self-insurance obligations
(including to secure worker’s compensation and other similar insurance
coverages);

(m) indebtedness in respect of netting services, cash management, overdraft
protections and otherwise in connection with deposit accounts;

(n) indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, release and appeal bonds and guarantees thereof and
letters of credit required in the ordinary course of business or in connection
with the enforcement of rights or claims of the Borrower or its Subsidiaries, in
each case to the extent a Letter of Credit supports in whole or part the
obligations of the Borrower or any of its Subsidiaries with respect to such
bonds, guarantee and letters of credit; and

(o) obligations for payment of rent under operating leases if and to the extent
such leases are or would be classified as operating leases under Financial
Accounting Standards Board Accounting Standards Codification 840 as in effect as
of the date of this Agreement but are required to be reclassified as capital
leases as a result of amendments to Financial Accounting Standards Board
Accounting Standards Codification 840 made in accordance with those accounting
standards proposed in the Proposed Accounting Standards Update exposure draft
issued on August 17, 2010.

 

59



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02 to the Disclosure Letter;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary; and

(f) Liens on assets (not constituting Collateral) of the Borrower and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed $30,000,000.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing:

(i) (A) any Person may merge into the Borrower in connection with a Permitted
Acquisition or any other transaction permitted under this Agreement, in each
case in which the Borrower is the surviving corporation and (B) any Subsidiary
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation;

(ii) any Subsidiary may merge into (A) a Loan Party in a transaction in which
the surviving entity is such Loan Party (provided that any such merger involving
the Borrower must result in the Borrower as the surviving entity) and (B) any
other Person in connection with an acquisition permitted hereunder, including
any Permitted Acquisition, so long as the surviving entity is a Subsidiary (or
immediately upon the consummation of the relevant transaction the Person into
which such Subsidiary is merged becomes a Subsidiary);

 

60



--------------------------------------------------------------------------------

(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party;

(iv) the Borrower and its Subsidiaries may (A) sell, lease and license inventory
in the ordinary course of business, (B) effect sales, trade-ins or dispositions
of used equipment for value in the ordinary course of business consistent with
past practice, (C) enter into licenses of technology in the ordinary course of
business, (D) make any other sales, transfers, leases or dispositions that,
together with all other property of the Borrower and its Subsidiaries previously
leased, sold or disposed of as permitted by this clause (D) during any fiscal
year of the Borrower, does not exceed an aggregate book value of ten percent
(10%) of Consolidated Tangible Assets, and during the term of this Agreement
does not exceed twenty five percent (25%) of Consolidated Tangible Assets as of
the most recently ended fiscal quarter of the Borrower (determined by reference
to the Borrower’s financial statements most recently delivered pursuant to
Section 5.01(a) or 5.01(b) or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to such Sections, the most recent
financial statements referred to in Section 3.04(a)), and (E) Sale and Leaseback
Transactions permitted under Section 6.10;

(v) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders;

(vi) any Subsidiary that is a Loan Party may liquidate or dissolve if after
giving effect to such liquidation such Subsidiary will not have any assets and
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders;

(vii) the sale of delinquent notes or accounts receivable in the ordinary course
of business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);

(viii) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or any Subsidiary, is
no longer necessary for such Person’s operations or has become obsolete or worn
out, and which is disposed of in the ordinary course of business;

(ix) without limitation to any other clause of this Section 6.03, the Borrower
and its Subsidiaries may sell or exchange specific items of machinery or
equipment, so long as the proceeds of each such sale or exchange is used (or
contractually committed to be used) to acquire (and results within one hundred
eighty (180) days of such sale or exchange in the acquisition of) replacement
items of machinery and equipment; and

(x) leases or subleases granted by the Borrower or its Subsidiaries to third
Persons not interfering in any material respect with the business of the
Borrower or any of its Subsidiaries;

provided, for the avoidance of doubt and notwithstanding anything to the
contrary set forth in this Section 6.03, no material intellectual property of
the Borrower or any of its Subsidiaries may be sold, transferred, leased or
otherwise disposed of to any Person except to: (x) a Loan Party, (y) a Pledge
Subsidiary or (z) a direct or indirect subsidiary of a Pledge Subsidiary that is
a Foreign Subsidiary. Furthermore, the Borrower will not reorganize in a
jurisdiction outside of the United States of America.

 

61



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly-owned Subsidiary (but for directors’ qualifying
shares as required by law in the jurisdiction of organization of such
Subsidiary) prior to such merger or consolidation) any capital stock, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any Person or any
assets of any other Person constituting a business unit, except:

(a) Permitted Investments;

(b) Permitted Acquisitions;

(c) investments by the Borrower and its Subsidiaries existing on the date hereof
in the capital stock of their respective Subsidiaries;

(d) investments, loans or advances made by the Borrower in or to any Subsidiary
and made by any Subsidiary in or to the Borrower or any other Subsidiary
(provided that not more than an aggregate amount of $7,500,000 in investments,
loans or advances or capital contributions may be made and remain outstanding,
at any time, by Loan Parties to Subsidiaries which are not Loan Parties other
than the amounts for investments, loans and advances identified on Schedule
6.04(d) to the Disclosure Letter);

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers, suppliers and
other Persons arising the in the ordinary course of business;

(g) investments (including debt obligations) received in connection with
dispositions permitted pursuant to Section 6.03;

(h) investments constituting Swap Agreements not prohibited by Section 6.05;

(i) deposits made in the ordinary course of business to secure the performance
of leases or other contractual arrangements;

(j) to the extent constituting an investment, Consolidated Capital Expenditures;

(k) loans in an amount not to exceed $1,000,000 in the aggregate in any fiscal
year to employees, consultants and advisors of the Borrower and its
Subsidiaries;

 

62



--------------------------------------------------------------------------------

(l) investments in deposit accounts and securities accounts opened in the
ordinary course of business and in compliance with the terms of the Loan
Documents;

(m) other investments, loans, and advances in addition to those otherwise
permitted by Section 6.04 in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding;

(n) Investments existing on the date hereof and identified on Schedule 6.04(n)
to the Disclosure Letter;

(o) loans to employees, consultants and advisors to enable them to purchase
equity interests in the Borrower so long as no cash is advanced by the Borrower
or any Subsidiary Guarantor;

(p) advances in the form of prepayments of expenses to a vendor, supplier or
trade creditor in the ordinary course of business;

(q) travel, relocation and other similar cash advances made to employees in the
ordinary course of business ; and

(r) any other investment, loan or advance (other than acquisitions) so long as
the aggregate amount of all such investments, loans and advances does not exceed
$10,000,000 during any fiscal year of the Borrower;

provided, for the avoidance of doubt and notwithstanding anything to the
contrary set forth in this Section 6.04, no material intellectual property of
the Borrower or any of its Subsidiaries may be sold, transferred, leased or
otherwise disposed of to or invested in or contributed to any Person except to:
(x) a Loan Party, (y) a Pledge Subsidiary or (z) a direct or indirect subsidiary
of a Pledge Subsidiary that is a Foreign Subsidiary.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly-owned Subsidiaries
(but for directors’ qualifying shares as required by law in the jurisdiction of
organization of any such Subsidiary) not involving any other Affiliate, (c) any
transaction between or among the Borrower or any Subsidiary, on the one hand,
and an Affiliate of the Borrower or any Subsidiary (other than the Borrower or
any Subsidiary), on the other hand, that involves payments in an aggregate
amount not to exceed $250,000 during any fiscal year of the Borrower,
(d) employment and equity compensation arrangements with employees and
management of the Borrower and its Subsidiaries and payment of fees to and
reimbursement of members of boards of directors of the Borrower and its
Subsidiaries, (e) as contemplated by and pursuant to that certain Administrative
Services Agreement, dated as of April 20, 2012, by and between GaAs Labs, LLC
and M/A-COM Technology Solutions Inc. (as such agreement

 

63



--------------------------------------------------------------------------------

may be amended or modified from time to time, provided that any such amendment
or modification does not result in terms materially less favorable to M/A-COM
Technology Solutions Inc. than those set forth in the existing agreement) and
(f) any Restricted Payment permitted by Section 6.07.

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock (including the issuance of shares of its common stock
pursuant to outstanding warrants), (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management, employees, consultants and contractors of
the Borrower and its Subsidiaries, (d) each Subsidiary may make Restricted
Payments to the Borrower or another Subsidiary (provided that any Subsidiary
Guarantor may only make Restricted Payments to the Borrower or another
Subsidiary Guarantor), (e) the Borrower or any Subsidiary may make Restricted
Payments pursuant to any Earn Out Obligations or otherwise in connection with
acquisitions completed before the Effective Date or which are permitted
hereunder when due and payable, (f) [intentionally omitted], (g) the Borrower
may make payments to the Summit Investors in respect of breaches of
representations, warranties, and covenants contained in the Summit Sale
Documents to the extent required thereunder, including payments required under
the “Subsidiary Guaranty” made pursuant to Section 6F of the Summit Stock
Purchase Agreement and (h) the Borrower and its Subsidiaries may make any other
Restricted Payment so long as no Default or Event of Default has occurred and is
continuing prior to making such Restricted Payment or would arise upon giving
effect (including giving effect on a Pro Forma Basis) thereto and the aggregate
amount of all such Restricted Payments during any fiscal year of the Borrower
does not exceed $10,000,000; provided that such Dollar limitation shall not be
applicable if at the time of the making of such Restricted Payment and
immediately after giving effect (on a Pro Forma Basis) thereto, the Leverage
Ratio is equal to or less than 2.00 to 1.00.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (iv) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof and (v) the foregoing shall not
apply to restrictions or conditions imposed by the Summit Sale Documents.

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents. Furthermore, the Borrower will
not, and will not permit any Subsidiary to, amend the Subordinated Indebtedness
Documents or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Subordinated Indebtedness Documents (or any
replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects:

 

64



--------------------------------------------------------------------------------

(a) increases the overall principal amount of any such Indebtedness or increases
the amount of any single scheduled installment of principal or interest;

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

(c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

(d) increases the rate of interest accruing on such Indebtedness;

(e) provides for the payment of additional fees or increases existing fees;

(f) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

(g) amends, modifies or adds any affirmative covenant in a manner which (i) when
taken as a whole, is materially adverse to the Borrower, any Subsidiary and/or
the Lenders or (ii) is more onerous than the existing applicable covenant in the
Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.

SECTION 6.10. Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions in respect of which the net cash
proceeds received in connection therewith does not exceed $10,000,000 in the
aggregate during any fiscal year of the Borrower, determined on a consolidated
basis for the Borrower and its Subsidiaries.

SECTION 6.11. Sanctions Laws and Regulations.

(a) The Borrower shall not, and shall ensure that none of the Subsidiaries will,
directly or indirectly use the proceeds of the Loans or any Letter of Credit
(i) for any purpose which would breach the U.K. Bribery Act 2010, the United
States Foreign Corrupt Practices Act of 1977 or other similar legislation in
other jurisdictions; (ii) to fund, finance or facilitate any activities,
business or transaction of or with any Designated Person or in any Sanctioned
Country, or otherwise in violation of Sanctions, as such Sanctions Lists or
Sanctions are in effect from time to time; or (iii) in any other manner that
will result in the violation of any applicable Sanctions by any party to this
Agreement.

(b) The Borrower shall not, and shall ensure that none of the Subsidiaries will,
use funds or assets obtained directly or indirectly from transactions with or
otherwise relating to (i) Designated Persons; or (ii) any Sanctioned Country, to
pay or repay any amount owing to the Lenders under this Agreement.

 

65



--------------------------------------------------------------------------------

(c) The Borrower shall, and shall ensure that each of the Subsidiaries will
(i) conduct its business in compliance with Anti-Corruption Laws; (ii) maintain
policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws; and (iii) have appropriate controls and safeguards in
place designed to prevent any proceeds of any Loans from being used contrary to
the representations and undertakings set forth herein.

(d) The Borrower shall, and shall ensure that each of the Subsidiaries will,
comply in all material respects with all foreign and domestic laws, rules and
regulations (including the Patriot Act, foreign exchange control regulations,
foreign asset control regulations and other trade-related regulations) now or
hereafter applicable to this Agreement, the transactions underlying this
Agreement or the Borrower’s execution, delivery and performance of this
Agreement.

SECTION 6.12. Financial Covenants.

(a) Maximum Leverage Ratio. The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on or about September 30, 2013 and thereafter, of (i) Consolidated Total
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Borrower and its Subsidiaries on a consolidated basis, to be greater than
2.50 to 1.00; provided, that the Borrower may, only once during the term of this
Agreement, elect to increase the maximum Leverage Ratio permitted under this
Section 6.12(a) to 2.75 to 1.00 for a period of four consecutive fiscal quarters
in connection with a Permitted Acquisition occurring during the first of such
four fiscal quarters if the aggregate consideration paid or to be paid in
respect of such Permitted Acquisition exceeds $50,000,000.

(b) Minimum Fixed Charge Coverage Ratio. The Borrower will not permit the ratio
(the “Fixed Charge Coverage Ratio”), determined as of the end of each of its
fiscal quarters ending on or about September 30, 2013 and thereafter, of
(i) (a) Consolidated EBITDA, minus (b) Consolidated Capital Expenditures, minus
(c) expenses for income taxes paid in cash to (ii) Consolidated Fixed Charges,
in each case for the period of four (4) consecutive fiscal quarters ending with
the end of such fiscal quarter (provided that the portion of Consolidated Fixed
Charges attributable to scheduled principal payments on Indebtedness shall be
calculated based on the scheduled principal payments on Indebtedness for the
first four fiscal quarters of the Borrower occurring after such date), all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
less than 1.50 to 1.00.

(c) Minimum Liquidity. The Borrower will maintain Liquidity equal to or greater
than $15,000,000.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

66



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
subject to any applicable grace period; provided that this clause (g) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

67



--------------------------------------------------------------------------------

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement and other than a default or breach expressly
described in clause (b) above), which default or breach continues beyond any
period of grace therein provided;

(o) any provision of any Loan Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms (or the Borrower or any
Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms)
which has a material and adverse effect on the Credit Parties; or

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral taken as a whole purported to be covered thereby, except as permitted
by the terms of any Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 

68



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts;
provided that the foregoing shall not be deemed to create an attorney-client
relationship with counsel for the Borrower, to constitute a joint defense,
common interest privilege or similar agreement with the Borrower or to
constitute a waiver of attorney-client privilege or other right of
confidentiality by or on behalf of the Borrower.

 

69



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor;
provided, that such appointment shall be subject to the approval of the Borrower
as long as no Event of Default has occurred and is continuing. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank; provided, that such appointment shall be subject to
the approval of the Borrower as long as no Event of Default has occurred and is
continuing. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Co-Documentation
Agent shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as Co-Documentation Agents as it makes with respect to the
Administrative Agent in the preceding paragraph.

 

70



--------------------------------------------------------------------------------

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Québec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of

 

71



--------------------------------------------------------------------------------

the An Act respecting the special powers of legal persons (Québec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by the Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by the Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will – conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application – be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall – conditionally upon
such payment not subsequently being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, preference,
liquidation or similar laws of general application – be deemed as satisfaction
of the corresponding amount of the Parallel Debt. The parties hereto acknowledge
and agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties. Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent its in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.

 

72



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at M/A-COM Technology Solutions Holdings, Inc.,
100 Chelmsford Street, Lowell, Massachusetts 01851, Attention of: Conrad Gagnon,
Chief Financial Officer (Telecopy No. (978) 656-2678; Telephone No. (978)
656-2550) and, in the case of a notice of Default, to Clay Simpson, General
Counsel (Telecopy No. (978) 656-2678; Telephone No. (650) 619-1747);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603 Attention of Darren Cunningham
(Telecopy No. (888) 292-9533), with a copy to JPMorgan Chase Bank, N.A., 270
Park Avenue, 43rd Floor, New York, New York 10017, Attention of Justin Kelley
(Telecopy No. (917) 464-6072);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603 Attention of Debra Williams
(Telecopy No. (312) 385-7098);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603 Attention of Darren Cunningham
(Telecopy No. (888) 292-9533); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

73



--------------------------------------------------------------------------------

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System, except to the extent that such damages, losses or
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment,

 

74



--------------------------------------------------------------------------------

without the written consent of each Lender directly affected thereby,
(iv) change Section 2.18(b) or (d) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date), (vi) release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Subsidiary Guaranty without the written consent of each Lender, or (vii) except
as provided in clause (d) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.21 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner reasonably
satisfactory to the Administrative Agent, (ii) constituting property being sold
or disposed of if the Borrower certifies to the Administrative Agent that the
sale or disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is

 

75



--------------------------------------------------------------------------------

necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent (such approval of the
Administrative Agent not to be unreasonably withheld, conditioned or delayed)
shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Lead Arranger and their respective Affiliates, which
shall be limited to the reasonable and documented fees, charges and
disbursements of one U.S. counsel and one additional local counsel in each
applicable jurisdiction for the Administrative Agent and the Lead Arranger, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Lead Arranger,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its

 

76



--------------------------------------------------------------------------------

Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrower’s failure to pay any such
amount shall not relieve the Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

77



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under any of clauses (a), (b), (h), (i) or (j) of Article
VII has occurred and is continuing, any other assignee;

(B) the Administrative Agent;

(C) the Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default under any of clauses (a), (b), (h), (i) or (j) of Article VII
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) the assignee shall not be the Borrower or any Subsidiary or Affiliate of the
Borrower or any natural person.

 

78



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to

 

79



--------------------------------------------------------------------------------

it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount

 

80



--------------------------------------------------------------------------------

payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed.pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

81



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing

 

82



--------------------------------------------------------------------------------

provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. In addition, the Administrative Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents. For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information, but at a minimum such
Person must exercise reasonable care to maintain the confidentiality of such
information.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.15. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary.

 

83



--------------------------------------------------------------------------------

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Banking Services Obligations,
Swap Obligations, and other Obligations expressly stated to survive such payment
and termination) shall have been paid in full in cash, the Commitments shall
have been terminated and no Letters of Credit shall be outstanding, the
Subsidiary Guaranty and all obligations (other than those expressly stated to
survive such termination) of each Subsidiary Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby. As
used in this Section 9.17, “Lender” and “Lenders” shall be deemed to include the
“Lead Arranger”.

SECTION 9.18. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the Issuing Bank or any
Lender, or the Administrative Agent, the Issuing Bank or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent

 

84



--------------------------------------------------------------------------------

of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.

[Signature Pages Follow]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

M/A-COM TECHNOLOGY SOLUTIONS

HOLDINGS, INC.,

as the Borrower

By   /s/ Conrad R. Gagnon   Name: Conrad R. Gagnon   Title: Chief Financial
Officer

 

Signature Page to Amended and Restated Credit Agreement

M/A-COM Technology Solutions Holdings, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By   /s/ Justin Kelley   Name:
Justin Kelley   Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement

M/A-COM Technology Solutions Holdings, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

individually as a Lender and as a Co-Documentation

Agent

By   /s/ Kerry Anne O’Callaghan   Name: Kerry Anne O’Callaghan   Title: Senior
Assistant Vice President

 

Signature Page to Amended and Restated Credit Agreement

M/A-COM Technology Solutions Holdings, Inc.



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., individually as a Lender and as a Co-Documentation Agent By
  /s/ Srbui Seferian   Name: Srbui Seferian, CFA   Title: Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement

M/A-COM Technology Solutions Holdings, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender and as a Co-Documentation Agent
By   /s/ Thomas C. Lillis   Name: Thomas C. Lillis   Title: Senior Vice
President

 

Signature Page to Amended and Restated Credit Agreement

M/A-COM Technology Solutions Holdings, Inc.



--------------------------------------------------------------------------------

TD BANK, N.A., individually as a Lender and as a Co-Documentation Agent By   /s/
Amy LeBlanc Hackelt   Name: Amy LeBlanc Hackelt   Title: SVP

 

Signature Page to Amended and Restated Credit Agreement

M/A-COM Technology Solutions Holdings, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By   /s/ David G. Dickinson, Jr.   Name:
David G. Dickinson, Jr.   Title: Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement

M/A-COM Technology Solutions Holdings, Inc.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By   /s/ Noam Azachi   Name: Noam Azachi   Title:
Vice President

 

Signature Page to Amended and Restated Credit Agreement

M/A-COM Technology Solutions Holdings, Inc.



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A., as a Lender By   /s/ Robert Dellatorre   Name: Robert
Dellatorre   Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement

M/A-COM Technology Solutions Holdings, Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By   /s/ Mark Walton   Name: Mark Walton  
Title: Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement

M/A-COM Technology Solutions Holdings, Inc.



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By   /s/ Kathy Bennett   Name: Kathy
Bennett   Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement

M/A-COM Technology Solutions Holdings, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 45,000,000   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 37,000,000   

RBS CITIZENS, N.A.

   $ 37,000,000   

BANK OF AMERICA, N.A.

   $ 37,000,000   

TD BANK, N.A.

   $ 37,000,000   

WELLS FARGO BANK, N.A.

   $ 30,000,000   

BARCLAYS BANK PLC

   $ 30,000,000   

FIRST NIAGARA BANK, N.A.

   $ 22,000,000   

GOLDMAN SACHS BANK USA

   $ 15,000,000   

RAYMOND JAMES BANK, N.A.

   $ 10,000,000   

AGGREGATE COMMITMENT

   $ 300,000,000   



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Number

   Amount      Account Party    Beneficiary    Issue Date      Expiry Date  

CPCS-273365

   $ 246,000       M/A-COM
Technology
Solutions
Holdings, Inc.    Zurich American
Insurance Company      5/2/2013         4/15/2014   



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

  

 

  

2.      Assignee:

  

 

      [and is an Affiliate/Approved Fund of [identify Lender]1]

3.      Borrower(s):

   M/A-COM Technology Solutions Holdings, Inc.

4.      Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.      Credit Agreement:

   The Amended and Restated Credit Agreement dated as of September 26, 2013
among M/A-COM Technology Solutions Holdings, Inc., the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans2  

$

   $           %   

$

   $           %   

$

   $           %   

Effective Date:                              , 20        [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Issuing Bank and Swingline Lender

By:       Title:

 

[Consented to:]3 M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC. By:       Title:

 

 

2  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

September 26, 2013

FOR VALUE RECEIVED, the undersigned, M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS,
INC., a Delaware corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES
TO PAY to the order of [LENDER NAME] (the “Lender”) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to the
“Credit Agreement” (as defined below) on the Maturity Date or on such earlier
date as may be required by the terms of the Credit Agreement. Capitalized terms
used herein and not otherwise defined herein are as defined in the Credit
Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the Secured
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Amended and Restated Credit Agreement dated as of September 26,
2013 by and among the Borrower, the financial institutions from time to time
parties thereto as Lenders and JPMorgan Chase Bank, N.A., as Administrative
Agent (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). The Credit Agreement, among other
things, (i) provides for the making of Loans by the Lender to the undersigned
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment, the indebtedness of the
undersigned Borrower resulting from each such Loan to it being evidenced by this
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.



--------------------------------------------------------------------------------

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC. By:     Name:   Title:  

 

Note



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount of
Loan    Interest
Period/Rate    Amount of
Principal
Paid or
Prepaid    Unpaid
Principal
Balance    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                     , 20            (this
“Supplement”), by and among each of the signatories hereto, to the Amended and
Restated Credit Agreement, dated as of September 26, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among M/A-COM Technology Solutions Holdings, Inc. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ]] [and] [participate in a tranche
of Incremental Term Loans with a commitment amount equal to $[            ] with
respect thereto].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:     Name:   Title:  

 

Accepted and agreed to as of the date first written above: M/A-COM TECHNOLOGY
SOLUTIONS HOLDINGS, INC. By:     Name:   Title:  

 

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:     Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20        (this “Supplement”),
by and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of September 26, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among M/A-COM
Technology Solutions Holdings, Inc. (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[            ]] [and] [a commitment with respect to Incremental Term
Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

    [            ]



--------------------------------------------------------------------------------

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:     Name:   Title:  

 

Accepted and agreed to as of the date first written above: M/A-COM TECHNOLOGY
SOLUTIONS HOLDINGS, INC. By:     Name:   Title:  

 

Acknowledged as of the date first written above: JPMORGAN CHASE BANK, N.A. as
Administrative Agent By:     Name:   Title:  

 

3



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 26, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among M/A-COM Technology Solutions
Holdings, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:  

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 26, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among M/A-COM Technology Solutions
Holdings, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:  

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 26, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among M/A-COM Technology Solutions
Holdings, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:  

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 26, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among M/A-COM Technology Solutions
Holdings, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:  

Date:             , 20[        ]



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Darren Cunningham

Facsimile: (888) 292-9533

With a copy to:

Two Corporate Drive

Shelton, Connecticut 06484

Attention: D. Scott Farquhar

Facsimile: (203) 944-8495

 

  Re: M/A-COM Technology Solutions Holdings, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 26, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among M/A-COM
Technology Solutions Holdings, Inc. (the “Borrower”), the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The Borrower hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such Borrowing requested hereby:

 

1. Aggregate principal amount of Borrowing:1             

 

2. Date of Borrowing (which shall be a Business Day):             

 

3. Type of Borrowing (ABR or Eurodollar):             

 

4. Interest Period and the last day thereof (if a Eurodollar Borrowing):2
            

 

5. Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent and the Borrower to which proceeds of Borrowing
are to be disbursed:             

[Signature Page Follows]

 

1  Not less than applicable amounts specified in Section 2.02(c).

2  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC.,

as the Borrower

By:     Name:   Title:  

 

1  To be included only for Borrowings on the Effective Date.

 

2



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Darren Cunningham

Facsimile: (888) 292-9533

 

  Re: M/A-COM Technology Solutions Holdings, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 26, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among M/A-COM
Technology Solutions Holdings, Inc. (the “Borrower”), the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The Borrower hereby gives you notice pursuant to Section 2.08 of the
Credit Agreement that it requests to [convert][continue] an existing Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such [conversion][continuation] requested
hereby:

 

1. List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing:             

 

2. Aggregate principal amount of resulting Borrowing:             

 

3. Effective date of interest election (which shall be a Business Day):
            

 

4. Type of Borrowing (ABR or Eurodollar):             

 

5. Interest Period and the last day thereof (if a Eurodollar Borrowing):1
            

[Signature Page Follows]

 

1  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours,

 

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC., as Borrower

By:     Name:   Title:  

 

2